EX10.34
[zqk.jpg]



February 13, 2014


Alan Vickers
c/o Quiksilver, Inc.


Re:    Employment at Quiksilver




Dear Alan:
On behalf of Quiksilver, Inc. ("Quiksilver", or the "Company"), I am pleased to
offer you employment on the terms more fully set forth in this letter (the
"Agreement"). This Agreement supersedes and replaces any prior or existing
discussions, negotiations or agreements between you and the Company regarding
your employment.
1.
Position; Exclusivity; Representation and Warranty.

(a)
The Company hereby agrees to employ you in the position of Senior Vice
President, International Sales, reporting to Andy Mooney, CEO and President
Quiksilver, Inc.. Your work will generally consist of leading sales for the EMEA
and APAC territories of the Company. Your responsibilities and duties may be
changed from time to time as appropriate, and you may be assigned additional
duties as determined by the Company.

(b)
Your anticipated start date is on or around March 1, 2014 (or other mutually
agreed upon date). During your employment with Quiksilver, you will devote your
full professional and business time, interest, abilities and energies to the
Company and will not render any services to any other person or entity, whether
for compensation or otherwise, without the prior consent of the Company's
President. Further, during your employment, you will not engage in any business
activities competitive with or adverse to the Company's business or welfare,
whether alone, as an employee, as a partner, as a member, or as a shareholder,
officer or director of any other corporation, or as a trustee, fiduciary or in
any other similar representative capacity of any other entity.

(c)
In accepting employment with Quiksilver, you represent and warrant that you are
not bound to, or restricted by, any contractual or fiduciary obligations or
other commitments with any other employer or entity that would limit in any way
the role or duties you are expected to perform for Quiksilver under this
Agreement.







--------------------------------------------------------------------------------




2.
Base Salary. Your base salary will be $41,666.67 per month ($500,000.00 on an
annualized basis), less applicable withholdings and deductions, paid on the
Company's regular payroll dates. Your base salary will be reviewed at the time
salaries are reviewed periodically and may be adjusted at the Company's
discretion in light of the Company's performance, your performance, market
conditions and other factors deemed relevant by the Company.

3.
Bonus. For the fiscal year ending October 31, 2014, you shall be eligible to
receive a discretionary bonus of up to 75% of base salary, prorated from hire
date. Factors the Company will consider in determining whether to pay you a
discretionary bonus include, without limitation, the Company’s achievement of
its Global ZQK EBITDA and wholesale sales contribution margin for the EMEA and
APAC regions. In the event that your employment with the Company terminates
prior to the end of the applicable fiscal year, your eligibility to receive a
pro rata portion of the bonus is governed by Paragraph 7 below. Any bonus
payments shall be less applicable withholdings and deductions.

4.
Benefits. You will be eligible to participate in the Company's employee benefit
programs (e.g., group health insurance, 401(k), company paid life insurance,
employee stock purchase plan, and company paid long term disability insurance)
on the same terms and conditions applicable to comparable employees. The Company
will reimburse you for any COBRA costs you may incur while waiting to join the
Company’s health plans, of which you will become eligible on the first of the
month following one month of employment. You will be eligible to receive an
annual clothing allowance of $5,000.00 used to purchase Company product at
wholesale prices. Vacation and sick leave hours are not accrued for positions at
your level; you are eligible to take time as needed. The Company reserves the
right to change, modify, or eliminate any such benefits or coverages in its
discretion.

5.
Stock Options. The amount and terms of any restricted stock, stock options,
stock appreciation rights or other interests to be granted to you will be
determined by the Board of Directors in its discretion and covered in separate
agreements. Subject to approval by Quiksilver’s Board of Directors, you will
participate in Quiksilver’s Stock Incentive Plan, or any successor equity plan.
A recommendation for an initial stock option grant will be made to the Board of
Director’s Compensation Committee’s next regularly scheduled meeting, currently
scheduled for March 2014.






2



--------------------------------------------------------------------------------




6.
Pre-Employment Requirements. In accordance with Quiksilver's policies and state
and federal law, this Agreement (and offer of employment) is contingent upon
your successful completion of all requirements to establish the legal right to
work in the United States.

7.
Unspecified Term; At Will Employment; Termination.

(a)
Notwithstanding anything to the contrary in this Agreement or in any prior or
contemporaneous discussions with you, express or implied, your employment is for
an unspecified term, and either you or Quiksilver may terminate your employment
at will and with or without Cause (as defined below) or notice at any time for
any reason; provided, however, that you agree to provide the Company with two
(2) weeks advance written notice of your resignation (during which time the
Company may elect, in its discretion, to relieve you of all duties and
responsibilities). This at-will aspect of your employment relationship can only
be changed by an individualized written agreement signed by both you and an
authorized officer of the Company.

(b)
The Company may also terminate your employment immediately, without notice, for
Cause, which shall include, but not be limited to, (i) your death, (ii) your
permanent disability which renders you unable to perform your duties and
responsibilities for a period in excess of three consecutive months,
(iii) willful misconduct in the performance of your duties, (iv) commission of a
felony or violation of law involving moral turpitude or dishonesty,
(v) self-dealing, (vi) willful breach of duty, (vii) habitual neglect of duty,
or (viii) a material breach by you of your obligations under this Agreement. If
the Company terminates your employment for Cause, you (or your estate or
beneficiaries in the case of your death) shall receive your base salary and
other benefits earned and accrued prior to the termination of your employment
and, in the case of a termination pursuant to subparagraphs (i) or (ii) only, a
pro rata portion of your bonus, if any, as provided in Paragraph 3 for the
fiscal year in which such termination occurs, less applicable withholdings and
deductions, and you shall have no further rights to any other compensation or
benefits hereunder on or after the termination of your employment.

(c)
If Quiksilver elects to terminate your employment without Cause within the first
12 months of your employment, the Company will continue to pay your base salary
on its regular payroll dates for a period of six (6) months and pay you a pro
rata portion of a portion of a bonus adopted pursuant to Paragraph 3, if any,
for the fiscal year


3



--------------------------------------------------------------------------------




in which such termination occurs, less applicable withholdings and deductions.
If Quiksilver elects to terminate your employment without Cause following 12
months of your employment, the Company will continue to pay your base salary on
its regular payroll dates for a period of twelve (12) months and pay you a pro
rata portion of a portion of a bonus adopted pursuant to Paragraph 3, if any,
for the fiscal year in which such termination occurs, less applicable
withholdings and deductions. The Company will charge you up to 30% for any COBRA
costs you incur during the period of salary continuation. In order for you to be
eligible to receive the payments specified in this Paragraph 7c), you must
execute a general release of claims in a form reasonably acceptable to the
Company. You shall have no further rights to any other compensation or benefits
hereunder on or after the termination of your employment.
8.    Trade Secrets; Confidential and/or Proprietary Information.
(a)
The Company owns certain trade secrets and other confidential and/or proprietary
information which constitute valuable property rights, which it has developed
through a substantial expenditure of time and money, which are and will continue
to be utilized in the Company's business and which are not generally known in
the trade. This proprietary information includes particularized confidential
information concerning the Company's Security and other types of proprietary
information relating to our products, customers and suppliers. You agree that
you will not disclose and will keep strictly secret and confidential all trade
secrets and proprietary information of the Company, including, but not limited
to, those items specifically mentioned above.

(b)
You also agree to keep in confidence, and not to disclose to Quiksilver, any
trade secrets of any former employer, and to honor fully any contractual or
other legal commitments you may have to such former employers. You further
represent and warrant that you do not possess, and will not bring or disclose to
Quiksilver, any property, documents or files belonging to any prior employer.



9.
Compliance With Business and Personnel Policies. You will be required to observe
the Company's personnel and business policies and procedures as they are in
effect from time to time. In the event of any conflicts, the terms of this
Agreement will control.

10.
Arbitration as Exclusive Remedy. To the fullest extent allowed by law, any
controversy, claim or dispute between you and the Company (and/or any of


4



--------------------------------------------------------------------------------




its affiliates, owners, shareholders, directors, officers, employees, volunteers
or agents) relating to or arising out of your employment or the cessation of
that employment will be submitted to final and binding arbitration in Orange
County, California, for determination in accordance with the American
Arbitration Association's ("AAA") National Rules for the Resolution of
Employment Disputes, as the exclusive remedy for such controversy, claim or
dispute. In any such arbitration, the parties may conduct discovery to the same
extent as would be permitted in a court of law. The arbitrator shall issue a
written decision, and shall have full authority to award all remedies, which
would be available in court. The Company shall pay the arbitrator's fees and any
AAA administrative expenses. Any judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Possible
disputes covered by the above include (but are not limited to) unpaid wages,
breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including but not
limited to, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, the California Labor Code and any other statutes or
laws relating to an employee's relationship with his/her employer, regardless of
whether such dispute is initiated by the employee or the Company. Thus, this
bilateral arbitration agreement fully applies to any and all claims that the
Company may have against you, including (but not limited to) claims for
misappropriation of Company property, disclosure of proprietary information or
trade secrets, interference with contract, trade libel, gross negligence, or any
other claim for alleged wrongful conduct or breach of the duty of loyalty.
Nevertheless, claims for workers' compensation benefits or unemployment
insurance, those arising under the National Labor Relations Act, and any other
claims where mandatory arbitration is prohibited by law, are not covered by this
arbitration agreement, and such claims may be presented by either the Company or
you to the appropriate court or government agency. BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY
JURY. This mutual arbitration agreement is to be construed as broadly as is
permissible under applicable law.


11.
Successors and Assigns. This Agreement will be assignable by the Company to any
successor or to any other company owned or controlled by the Company, and will
be binding upon any successor to the business of the Company, whether direct or
indirect, by purchase of securities, merger, consolidation, and purchase of all
or substantially all of the assets of the Company or otherwise.


5



--------------------------------------------------------------------------------




12.
Entire Agreement. This Agreement contains the entire integrated agreement
between us regarding these issues, and no modification or amendment to this
Agreement will be valid unless set forth in writing and signed by both you and
the President of the Company.

Please sign, date and return the enclosed copy of this letter to me for our
files to acknowledge your agreement with the above.
Alan, we look forward to you joining the Quiksilver team.
Very truly yours,



Carol Scherman
EVP Global Human Resources
Quiksilver, Inc.


ACKNOWLEDGED AND AGREED:

Alan Vickers

Date
    

6

